Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed July 15, 2021 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed July 15, 2021 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 7, 8, 10, 14, 15, and 17 are amended. Claims 6, 13, and 20 are cancelled. 
Claims 1-5, 7-12, and 14-19 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: input unit, in claims 7 and 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The amendments to the specification are respectfully acknowledged.
Claim Rejections - 35 USC § 101
The amendments to Claim 17 addressing 35 U.S.C. 101 issues are respectfully acknowledged, and the corresponding rejections of Claim 17 and of further depending claims are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (U.S. Patent Application 20180329572 A1, hereinafter “Gupta”).


Regarding Claim 1 (Currently Amended), Gupta teaches an apparatus (Fig 1A system 100 par 0028; par 0019 multi-display portable device in which two display devices are positioned along a common horizontal or vertical centerline axis) comprising:
a display unit having at least two display regions (par 0020 multi-display portable device comprising Fig 1A display unit comprising first display 110A, second display 110B par 0028) that are independently controllable for image display (par 0045 describes an example of independent control), wherein each of the at least two display regions comprises a channel (Fig 1A par 0048 each of the plurality of touchscreen devices 110 may communicably couple 118A, 118B to the video processing circuitry 104 using any wired or wireless technology to receive the scene 102); 
a system device (Fig 1A par 0051 processor circuitry 120) configured to execute an operating system (OS) (Fig 1A par 0032 operating system of the system 100) and to acquire screen data of at least one channel (Fig 5 par 0082 in response to receipt of a command to place the system 500 in collage display mode, the display manager service and mode selection user interface 518 communicates a signal 106 to the video processing circuitry 104 that causes the video processing circuitry 104 to apportion [and thus acquire] the scene 102 between the at least two touchscreen devices 110A, 110B that are operating in collage display mode); 
a detector having a detection region that is superimposed on each of the at least two display regions (par 0021 detector comprising a plurality of touchscreen devices, at least two of the plurality of touchscreen devices to receive respective portions of an image, the at least two touchscreen devices to present the respective portions of the image in a collage mode; and touch processing determine a touch input resolution (XTOUCH, YTOUCH) for each touchscreen device included in the plurality of touchscreen devices; and translate local touch coordinates (XLOCAL, YLOCAL) of a touch event on one of the at least two touchscreen displays to global touch coordinates (XGLOBAL, YGLOBAL) in a global coordinate system covering at least a portion of the at least two touchscreen devices), the detection region configured to determine detection region coordinates of a contact in the detection region (par 0021 determine, for translating, local touch coordinates (XLOCAL, YLOCAL) of a touch event on one of the at least two touchscreen displays); and
an input/output controller (Fig 5 BIOS 322 par 0081) configured to: 
determine a screen region for each channel in the at least two display regions (par 0020, when used in a tablet mode, Windows may automatically set the display mode for the secondary screen to a normal desktop PC, the only useful option for tablet mode.  In a clamshell book system mode (e.g., a mode in which the laptop display devices are positioned along a common horizontal axis), the dual display devices may be set to an extended mode (e.g., the desktop is duplicated on each of the display devices) or collage mode (e.g., the desktop is apportioned between the first display device and the second display device); par 0029 the video processing circuitry 104 may selectively divide or otherwise apportion the scene 102 into two portions, the first portion of scene 112A presented on the first touchscreen device 110A and the second portion of scene 112B presented on the second touchscreen device 110B); 
determine if a display mode includes the screen region extending across the at least two display regions (par 0081 BIOS 322 may additionally include a DISPLAY MODE button handler, the status of which indicating a manually received or automatically generated command to place the system 500 in collage display mode);
output request information for screen data corresponding to the screen region to the system device (par 0043 controller 402 portion of display control program 400 under control of CPU 201 reads display [channel] information causes the system device computer 100 to perform processing [including aforementioned CPU-read display [channel] information] in a first PC mode for displaying on the two display regions 150,160);
convert, in response to the determined display mode including the screen region that extends across the at least two display regions (Fig 5 par 0080 when the system 500 is placed in the collage display mode, the collage mode touch processing circuitry 122 is included between the HID class driver 544 in kernel ring 0 to the HID Clients 546 such that the local touch event coordinates (XLOCAL, YLOCAL) are converted to global touch event coordinates (XGLOBAL, YGLOBAL)), detection region coordinates to screen region coordinates (par 0052 the collage mode touch processing circuitry 122 converts the local coordinates (XLOCAL, YLOCAL) to global coordinates (XGLOBAL, YGLOBAL)); and 
output, in response to the converting, contact position data indicative of the screen region coordinates to the system device (par 0052 , after the conversion, the collage mode touch processing circuitry 122 forwards the information indicative of the global coordinates (XGLOBAL, YGLOBAL) of the touch event 150 to the application 140).

Regarding Claim 2 (Original), Gupta teaches the apparatus of claim 1, wherein the screen region corresponding to the channel includes a region extending across the at least two display regions (par 0028 Fig 1A describe the screen region corresponding to the channel includes a region extending across first display panel 110A and second display panel 110B).

Regarding Claim 10 (Currently Amended), Gupta teaches a method (par 0022) for controlling display output of an apparatus (Fig 1A system 100 par 0028; par 0019 multi-display portable device in which two display devices are positioned along a common horizontal or vertical centerline axis) with at least two display regions (par 0020 multi-display portable device comprising Fig 1A display unit comprising first display 110A, second display 110B par 0028), the method comprising: 
determining a screen region corresponding to a channel in the at least two display regions (par 0020, when used in a tablet mode, Windows may automatically set the display mode for the secondary screen to a normal desktop PC, the only useful option for tablet mode.  In a clamshell book system mode (e.g., a mode in which the laptop display devices are positioned along a common horizontal axis), the dual display devices may be set to an extended mode (e.g., the desktop is duplicated on each of the display devices) or collage mode (e.g., the desktop is apportioned between the first display device and the second display device); par 0029 the video processing circuitry 104 may selectively divide or otherwise apportion the scene 102 into two portions, the first portion of scene 112A presented on the first touchscreen device 110A and the second portion of scene 112B presented on the second touchscreen device 110B); 
outputting request information for screen data corresponding to the screen region to a system device (par 0043 controller 402 portion of display control program 400 under control of CPU 201 reads display [channel] information causes the system device computer 100 to perform processing [including aforementioned CPU-read display [channel] information] in a first PC mode for displaying on the two display regions 150,160);
superimposing, a detection region on each of the at least two display regions (par 0021 detector comprising a plurality of touchscreen devices, at least two of the plurality of touchscreen devices to receive respective portions of an image, the at least two touchscreen devices to present the respective portions of the image in a collage mode; and touch processing determine a touch input resolution (XTOUCH, YTOUCH) for each touchscreen device included in the plurality of touchscreen devices; and translate local touch coordinates (XLOCAL, YLOCAL) of a touch event on one of the at least two touchscreen displays to global touch coordinates (XGLOBAL, YGLOBAL) in a global coordinate system covering at least a portion of the at least two touchscreen devices), wherein the detection region is configured to determine detection region coordinates of a contact in the detection region (par 0021 determine, for translating, local touch coordinates (XLOCAL, YLOCAL) of a touch event on one of the at least two touchscreen displays); 
determining if a display mode includes the screen region extending across the at least two display regions (par 0081 BIOS 322 may additionally include a DISPLAY MODE button handler, the status of which indicating a manually received or automatically generated command to place the system 500 in collage display mode); 
converting, in response to the determined display mode including the screen region that extends across the at least two display regions (Fig 5 par 0080 when the system 500 is placed in the collage display mode, the collage mode touch processing circuitry 122 is included between the HID class driver 544 in kernel ring 0 to the HID Clients 546 such that the local touch event coordinates (XLOCAL, YLOCAL) are converted to global touch event coordinates (XGLOBAL, YGLOBAL)), detection region coordinates to screen region coordinates (par 0052 the collage mode touch processing circuitry 122 converts the local coordinates (XLOCAL, YLOCAL) to global coordinates (XGLOBAL, YGLOBAL)); and 
outputting, in response to the converting, contact position data indicative of the screen region coordinates to a system device (par 0052 , after the conversion, the collage mode touch processing circuitry 122 forwards the information indicative of the global coordinates (XGLOBAL, YGLOBAL) of the touch event 150 to the application 140).

Regarding Claim 17 (Currently Amended), Gupta teaches a non-transitory computer-readable storage medium (par 0024) that stores a program executable (par 0024 instructions) by a processor (par 0095 executing processor), the executable program comprising instructions to cause the processor to perform steps (par 0095) comprising: 
determining a screen region corresponding to a channel in at least two display regions (par 0020, when used in a tablet mode, Windows may automatically set the display mode for the secondary screen to a normal desktop PC, the only useful option for tablet mode.  In a clamshell book system mode (e.g., a mode in which the laptop display devices are positioned along a common horizontal axis), the dual display devices may be set to an extended mode (e.g., the desktop is duplicated on each of the display devices) or collage mode (e.g., the desktop is apportioned between the first display device and the second display device); par 0029 the video processing circuitry 104 may selectively divide or otherwise apportion the scene 102 into two portions, the first portion of scene 112A presented on the first touchscreen device 110A and the second portion of scene 112B presented on the second touchscreen device 110B); and 
outputting request information for screen data corresponding to the screen region to a system device (par 0043 controller 402 portion of display control program 400 under control of CPU 201 reads display [channel] information causes the system device computer 100 to perform processing [including aforementioned CPU-read display [channel] information] in a first PC mode for displaying on the two display regions 150,160);
superimposing, a detection region on each of the at least two display regions (par 0021 detector comprising a plurality of touchscreen devices, at least two of the plurality of touchscreen devices to receive respective portions of an image, the at least two touchscreen devices to present the respective portions of the image in a collage mode; and touch processing determine a touch input resolution (XTOUCH, YTOUCH) for each touchscreen device included in the plurality of touchscreen devices; and translate local touch coordinates (XLOCAL, YLOCAL) of a touch event on one of the at least two touchscreen displays to global touch coordinates (XGLOBAL, YGLOBAL) in a global coordinate system covering at least a portion of the at least two touchscreen devices), wherein the detection region is configured to determine detection region coordinates of a contact in the detection region (par 0021 determine, for translating, local touch coordinates (XLOCAL, YLOCAL) of a touch event on one of the at least two touchscreen displays); 
determining if a display mode includes the screen region extending across the at least two display regions (par 0081 BIOS 322 may additionally include a DISPLAY MODE button handler, the status of which indicating a manually received or automatically generated command to place the system 500 in collage display mode); 
converting, in response to the determined display mode including the screen region that extends across the at least two display regions (Fig 5 par 0080 when the system 500 is placed in the collage display mode, the collage mode touch processing circuitry 122 is included between the HID class driver 544 in kernel ring 0 to the HID Clients 546 such that the local touch event coordinates (XLOCAL, YLOCAL) are converted to global touch event coordinates (XGLOBAL, YGLOBAL)), detection region coordinates to screen region coordinates (par 0052 the collage mode touch processing circuitry 122 converts the local coordinates (XLOCAL, YLOCAL) to global coordinates (XGLOBAL, YGLOBAL)); and 
outputting, in response to the converting, contact position data indicative of the screen region coordinates to a system device (par 0052 , after the conversion, the collage mode touch processing circuitry 122 forwards the information indicative of the global coordinates (XGLOBAL, YGLOBAL) of the touch event 150 to the application 140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application 20180329572 A1, hereinafter “Gupta”) in view of Klein et al. (U.S. Patent Application 20180113520 A1, hereinafter “Klein”).

Regarding Claim 3 (Original), Gupta teaches the apparatus of claim 1. However, Gupta appears not to expressly teach wherein the request information comprises information on a size of the screen region and an orientation to display the screen data.
Klein teaches wherein the request information comprises information on a size of the screen region and an orientation to display the screen data (e.g. Fig 7 700b par 0058 information including new sizes and orientations of screen content are obtained).
Gupta and Klein are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta with the inclusion of the size and orientation information requests of Klein. The motivation would have been in order to provide that a variety of different orientations 702 can be detected and [size and] orientation information can be combined with the hinge gesture 302 to perform different functions (Klein par 0060).

Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application 20180329572 A1, hereinafter “Gupta”) in view of Minemura et al. (U.S. Patent Application 20120250241 A1, hereinafter “Minemura”).

Regarding Claim 4 (Original), Gupta teaches the apparatus of claim 1, further comprising:
a chassis supporting the at least two display regions (Fig 1B par 0049 at least first bezel 114A and the second bezel 114B or similar frame or structure), wherein the input/output controller determines a display mode to show a screen region for the channel in accordance with the posture (par 0057 the input 230 may be autonomously generated by the system O/S based, at least in part, on the configuration, position, and/or orientation of the at least two touchscreen devices 110A, 110B.  For example, the input 230 may include information and/or data indicative of a collage display mode when touchscreen devices 110A and 110B are positioned in a clamshell book mode). 
However, Gupta appears not to expressly teach
a detector configured to detect a physical amount in accordance with posture of  the chassis (Fig 1C par 0022 angle detecting modules 208a and 208b can detect various opened states of the first casing 110 and the second casing 120). 
Minemura teaches a detector configured to detect a physical amount in accordance with posture of the chassis (Fig 1C par 0022 angle detecting modules 208a and 208b can detect various opened states of the first casing 110 and the second casing 120, par 0043 controller 402 determines a display mode to show a screen region for the channel in accordance with the casing angles/posture).
Gupta and Minemura are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta with the inclusion of the detector of Minemura. The motivation would have been in order to provide that a variety of different orientations can be detected including clamshell, tablet, etc. to implement the proper display modes.

Regarding Claim 7 (Currently Amended), Gupta teaches the apparatus of claim 1. However, Gupta appears not to expressly teach wherein when selecting a display mode including a virtual input region that is at least a part of the detection region, the input/output controller controls to display an image of a predetermined input unit in the virtual input region, and when a contact is detected in a region displaying a component of the predetermined input unit, the input/output controller outputs an operating signal indicating an operation of the component to the system device.
Minemura teaches wherein when selecting a display mode (Fig 5B par 0053 second PC mode) including a virtual input region that is at least a part of the detection region, the input/output controller controls to display an image of a predetermined input unit in the virtual input region, and when a contact is detected in a region displaying a component of the predetermined input unit, the input/output controller outputs an operating signal indicating an operation of the component to the system device (Fig 5B par 0054 keyboard images P33 and P42 are displayed on display regions 150/160; the first touch panel 150a and the second touch panel 160a receive touch operations performed on these images; par 0051 when the touch panels receive an operation performed on one of the key images included by the keyboard image, the controller 402 outputs to the operating system a keycode corresponding to the key image).
Gupta and Minemura are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta with the inclusion of the virtual input region of Minemura. The motivation would have been in order to provide an efficient virtual input means in collage mode.

Regarding Claim 11 (Original), Gupta teaches the method of claim 10, further comprising: 
determining a display mode to show a screen region for the channel in accordance with the posture (par 0057 the input 230 may be autonomously generated by the system O/S based, at least in part, on the configuration, position, and/or orientation of the at least two touchscreen devices 110A, 110B.  For example, the input 230 may include information and/or data indicative of a collage display mode when touchscreen devices 110A and 110B are positioned in a clamshell book mode).
However, Gupta appears not to expressly teach detecting a physical amount in accordance with a posture of a chassis.
Minemura teaches detecting a physical amount in accordance with a posture of a chassis (Fig 1C par 0022 angle detecting modules 208a and 208b can detect various opened states of the first casing 110 and the second casing 120).
Gupta and Minemura are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta with the inclusion of the detector of Minemura. The motivation would have been in order to provide that a variety of different orientations can be detected including clamshell, tablet, etc. to implement the proper display modes.

Regarding Claim 14 (Currently Amended), Gupta as modified teaches the method of claim 11, further comprising: 
displaying, in response to selecting a display mode that includes a virtual input region that is at least part of the detection region, an image of a predetermined input unit in the virtual input region (Minemura Fig 5B par 0054 predetermined input unit keyboard images P33 and P42 are displayed on virtual input regions of display regions 150/160); and 
outputting, in response to detecting a contact in a region displaying a component of the predetermined input unit, an operating signal indicating an operation of a component to the system device (Minemura Fig 5B par 0054 keyboard images P33 and P42 are displayed on display regions 150/160; the first touch panel 150a and the second touch panel 160a receive touch operations performed on these images; par 0051 when the touch panels receive an operation performed on one of the key images included by the keyboard image, the controller 402 outputs to the operating system a keycode corresponding to the key image).
Gupta and Minemura are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta with the inclusion of the virtual input region of Minemura. The motivation would have been in order to provide an efficient virtual input means in collage mode.

Regarding Claim 18 (Original), Gupta teaches the computer-readable storage medium of claim 17, wherein the steps further comprise: 
determining a display mode to show a screen region for the channel in accordance with the posture (par 0057 the input 230 may be autonomously generated by the system O/S based, at least in part, on the configuration, position, and/or orientation of the at least two touchscreen devices 110A, 110B.  For example, the input 230 may include information and/or data indicative of a collage display mode when touchscreen devices 110A and 110B are positioned in a clamshell book mode).
However, Gupta appears not to expressly teach detecting a physical amount in accordance with a posture of a chassis.
Minemura teaches detecting a physical amount in accordance with a posture of a chassis (Fig 1C par 0022 angle detecting modules 208a and 208b can detect various opened states of the first casing 110 and the second casing 120).
Gupta and Minemura are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta with the inclusion of the detector of Minemura. The motivation would have been in order to provide that a variety of different orientations can be detected including clamshell, tablet, etc. to implement the proper display modes.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application 20180329572 A1, hereinafter “Gupta”) in view of Minemura et al. (U.S. Patent Application 20120250241 A1, hereinafter “Minemura”) and further in view of Klein et al. (U.S. Patent Application 20180113520 A1, hereinafter “Klein”).

Regarding Claim 5 (Original), Gupta as modified teaches the apparatus of claim 4. However, Gupta as modified appears not to expressly teach wherein the input/output controller detects a direction of one display region of the at least two display regions relative to a user, and refers to the direction to determine the display mode.
Klein teaches wherein the input/output controller detects a direction of one display region of the at least two display regions relative to a user (Fig 7 par 0056 sensors may detect an orientation of the client device 102, and thereby of the display regions, relative to a user), and refers to the direction to determine the display mode (e.g. par 0057 Fig 7 scenario 700a data representing the orientation 702 is combined with the hinge gesture 302, and a new user interface having content 706 can be launched via the first display device 104).
Gupta Minemura and Klein are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta/ Minemura with the inclusion of the direction detection of Klein. The motivation would have been in order to provide that a variety of different orientations 702 can be detected and orientation information can be combined with the hinge gesture 302 to perform different functions (Klein par 0060).

Regarding Claim 12 (Original), Gupta as modified teaches the method of claim 11. However, Gupta as modified appears not to expressly teach further comprising:
detecting a direction of one display region of the at least two display regions relative to a user; and
determining, in response to the direction, the display mode.
Klein teaches detecting a direction of one display region of the at least two display regions relative to a user (Fig 7 par 0056 sensors may detect an orientation of the client device 102, and thereby of the display regions, relative to a user); and
determining, in response to the direction, the display mode (e.g. par 0057 Fig 7 scenario 700a data representing the orientation 702 is combined with the hinge gesture 302, and a new user interface having content 706 can be launched via the first display device 104).
Gupta Minemura and Klein are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta/ Minemura with the inclusion of the direction detection of Klein. The motivation would have been in order to provide that a variety of different orientations 702 can be detected and orientation information can be combined with the hinge gesture 302 to perform different functions (Klein par 0060).

Regarding Claim 19 (Original), Gupta as modified teaches the computer-readable storage medium of claim 18. However, Gupta as modified appears not to expressly teach wherein the steps further comprise:
detecting a direction of one display region of the at least two display regions relative to a user; and
determining, in response to the direction, the display mode.
Klein teaches wherein the steps further comprise:
detecting a direction of one display region of the at least two display regions relative to a user (Fig 7 par 0056 sensors may detect an orientation of the client device 102, and thereby of the display regions, relative to a user); and
determining, in response to the direction, the display mode (e.g. par 0057 Fig 7 scenario 700a data representing the orientation 702 is combined with the hinge gesture 302, and a new user interface having content 706 can be launched via the first display device 104).
Gupta Minemura and Klein are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta/ Minemura with the inclusion of the direction detection of Klein. The motivation would have been in order to provide that a variety of different orientations 702 can be detected and orientation information can be combined with the hinge gesture 302 to perform different functions (Klein par 0060).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application 20180329572 A1, hereinafter “Gupta”) in view of Shamie (U.S. Patent Application 20160132753 A1).

Regarding Claim 8 (Currently Amended), Gupta teaches the apparatus of claim 1. However, Gupta appears not to expressly teach wherein the input/output controller acquires input information based on a trajectory of the contact position with converted coordinates, and outputs the input information to the system device.
Shamie teaches wherein the input/output controller acquires input information based on a trajectory of the contact position with converted coordinates, and outputs the input information to the system device (Fig 2 par 0045 device 100 may analyze all or a portion of the trajectory data in order to recognize various types of user input).
Gupta and Shamie are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta with the inclusion of the input trajectory detection of Shamie. The motivation would have been in order to provide that as the user 202 draws, the mobile platform 100 can track the fingertip 204 and then analyze the trajectory data to recognize character input (Shamie par 0045).

Regarding Claim 9 (Original), Gupta as modified teaches the apparatus of claim 8, wherein the input/output controller recognizes one or more characters that the trajectory indicates, and outputs text information indicating the characters to the system device (Shamie par 0045 the mobile platform 100 can track the fingertip 204 and then analyze the trajectory data to recognize the character input).
Gupta and Shamie are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta with the inclusion of the input trajectory detection of Shamie. The motivation would have been in order to provide that as the user 202 draws, the mobile platform 100 can track the fingertip 204 and then analyze the trajectory data to recognize character input (Shamie par 0045).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (U.S. Patent Application 20180329572 A1, hereinafter “Gupta”) in view of Minemura et al. (U.S. Patent Application 20120250241 A1, hereinafter “Minemura”) and further in view of Shamie (U.S. Patent Application 20160132753 A1).

Regarding Claim 15 (Currently Amended), Gupta as modified teaches the method of claim 11. However, Gupta as modified appears not to expressly teach further comprising:
acquiring input information based on a trajectory of the contact position with converted coordinates; and
outputting the input information to the system device.
Shamie teaches acquiring input information based on a trajectory of the contact position with converted coordinates (par 0045 capturing a series of images or recording movement across the touch display 102); and
outputting the input information to the system device (Fig 2 par 0045 device 100 may analyze all or a portion of the [output] trajectory data in order to recognize various types of user input).
Gupta Minemura and Shamie are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta/ Minemura with the inclusion of the input trajectory detection of Shamie. The motivation would have been in order to provide that as the user 202 draws, the mobile platform 100 can track the fingertip 204 and then analyze the trajectory data to recognize character input (Shamie par 0045).

Regarding Claim 16 (Original), Gupta as modified teaches the method of claim 15, further comprising: 
recognizing one or more characters that the trajectory indicates (Shamie par 0045 the mobile platform 100 can track the fingertip 204 and then analyze the trajectory data to recognize the character input); and 
outputting text information indicating the characters to the system device (Shamie par 0076 the characters may be displayed).
Gupta Minemura and Shamie are analogous art as they each pertain to convertible apparatuses comprising at least two display regions. It would have been obvious to a person of ordinary skill in the art to modify the convertible apparatus of Gupta/ Minemura with the inclusion of the input trajectory detection of Shamie. The motivation would have been in order to provide that as the user 202 draws, the mobile platform 100 can track the fingertip 204 and then analyze the trajectory data to recognize character input (Shamie par 0045).
 
Response to Arguments
Applicant's arguments filed July 15, 2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As such, the rejections of independent Claims 1, 10, and 17 are maintained, as are the rejections of claims dependent on independent Claims 1, 10, and 17.

Conclusion
Applicant's amendment including determining that the display “mode includes”, which changes the scope of the claims, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624